SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934* (Amendment No. 1) Energy Services Acquisition Corp. (Name of Issuer) Common Stock, 0.0001 par value per share (Title of Class of Securities) 29271Q 10 3 (Common Stock) (CUSIP Number) January 25, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) þRule 13d-1(c) ¨Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. CUSIP No. 29271Q 10 3Page 2 of 6 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Acqua Wellington North American Equities, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ÿ (b) ÿ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* ÿ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON* OO(An international business company organized under the laws of the British Virgin Islands) *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 29271Q 10 3Page3 of 6 Item 1. (a) Name of Issuer: Energy Services Acquisition Corp.(the “Company”) (b) Address of Issuer's Principal Executive Offices: 2450 First Ave Huntington, West Virginia25703 Item 2. (a) Name of Person Filing: Acqua Wellington North American Equities, Ltd. (b) Address of Principal Business Office or, if none, Residence: Acqua Wellington North American Equities, Ltd. c/o Ogier Qwomar Complex, 4th Floor P.O. Box 3170 Road Town, Tortola British Virgin Islands (c) Citizenship: British Virgin Islands (d) Title of Class of Securities: Common Stock, 0.0001 par value per share (“Common Stock”). (e) CUSIP Number: 29271Q 10 3(Common Stock) CUSIP No. 29271Q 10 3Page4 of 6 Item 3.
